Title: From James Madison to Daniel Clark, 20 July 1803
From: Madison, James
To: Clark, Daniel


Sir.
Department of State, July 20th. 1803.
I have the pleasure to inform you that the Treaty & Conventions, entered into on the 30th. of April by our Ministers Extraordinary, at Paris with the French Government, were received here on Thursday evening last. For an outline of the Agreement I refer you to the enclosed Newspaper; to which is added a copy of Articles II III IV V & VI. To these the President wishes you to give all the attention, which may be due to the interests & the eventual rights of the United States.
The property and papers specified in the II Article will particularly call for your attention. It is presumed that the authorities in possession will withhold no proper concurrence, and your prudence will of course cultivate their good dispositions. With respect to the III Art. you may give the most ample assurances that all the rights of the Inhabitants, provided for, will be faithfully maintained; and in general that their situation will experience every proper mark not only of justice but of affection & patronage. The provision contained in this Article was particularly enjoined in the instructions to our Ministers, and there is every reason to believe that it formed a perfect coincidence in the wishes and purposes of the French Government.
Article VI will suggest to you the proper enquiries into the relations subsisting between Spain and the Indian Tribes, and any meliorations thereof, which the mutual consent of the United States and these Tribes may introduce. As far as there may be opportunities, it will be equally proper to prepare the Indians for the change which is to take place. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   JM probably enclosed the treaty summary printed in the National Intelligencer, 18 July 1803.



   
   Enclosure not found, but these articles of the treaty are printed in Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:500–502.


